NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

PRINCE SOLOMON HOUSE,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )            Case No. 2D17-4413
                                         )                     2D17-4415
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )            CONSOLIDATED
                                         )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.